******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 GAYLE A. BELLINI v. PATTERSON OIL COMPANY
                  (AC 35712)
                  Gruendel, Beach and Bishop, Js.
    Argued September 19, 2014—officially released March 24, 2015

  (Appeal from Superior Court, judicial district of
             Litchfield, Trombley, J.)
  Gregory T. Nolan, with whom, on the brief, was Patsy
M. Renzullo, for the appellant (plaintiff).
  Lisa A. Zaccardelli, for the appellee (defendant).
                          Opinion

   BISHOP, J. In this breach of lease action, the plaintiff,
Gayle A. Bellini, appeals from the trial court’s grant of
summary judgment in favor of the defendant, Patterson
Oil Company. On appeal, the plaintiff claims that the
court incorrectly determined that the defendant was a
month-to-month tenant at the time it vacated the prem-
ises. We disagree and, accordingly, affirm the judgment
of the trial court.
   The court’s memorandum of decision and the record
reveal the following undisputed facts and procedural
history. By lease agreement dated November 1, 1989,
the plaintiff, as lessor, and the defendant, as lessee,
agreed to the lease of the commercial real estate (prem-
ises).1 The parties executed an addendum to the lease
on October 16, 1990. Without otherwise modifying the
lease agreement, including the addendum, the parties
modified the amount of rent due under the lease from
time to time. Pursuant to the lease and the addendum,
the initial term of the lease was for a period of five years
beginning November 1, 1989, and ending on October 31,
1994. Pursuant to § 18 of the lease agreement, the initial
term of the lease was to be automatically extended for
an additional five year term if the parties negotiated
the rent ninety days prior to the expiration of the initial
lease. Furthermore, § 18 contained a provision that the
lease would automatically renew absent ninety days
written notice of intent to terminate the lease by either
the lessor or the lessee. Prior to the end of the first
five year term, on August 31, 1994, the parties agreed
by letter to a ‘‘one year extension of the lease’’ and a
modification of the amount of rent from November 1,
1994 through October 1, 1995. Subsequently, on October
10, 1995, the parties agreed to a six month lease exten-
sion from November 1, 1995 through April 30, 1996. In
neither the 1994 nor the 1995 correspondence did either
party make reference to § 18 of the original lease. There-
after, from April 30, 1996, until April 30, 2011, the defen-
dant remained on the premises and tendered payment
each month as rent, and the plaintiff accepted each
tender as the payment of rent. On or about April 22,
2011, the plaintiff received written notice from the
defendant of its intention to vacate the premises on
April 30, 2011, and on April 30, 2011, the defendant left
the premises.
   On May 26, 2011, the plaintiff served a complaint
on the defendant, which was subsequently revised on
August 15, 2011. In the revised complaint, the plaintiff
alleged that the defendant breached the lease by aban-
doning the premises prior to the expiration of the
extended lease term, which, she contends, expired on
October 31, 2014. The plaintiff alleged that, as a result
of the defendant’s breach, she suffered a loss of rent
totaling $126,000, along with substantial sums for utili-
ties, taxes, and insurance for the remainder of the lease
term. In response, the defendant filed an answer and
special defenses. In its special defenses, the defendant
contended, inter alia, that it had become a month-to-
month tenant, and that, as such, it was not required to
provide ninety days written notice under the terms of
the month-to-month tenancy.
   On November 5, 2012, the plaintiff moved for sum-
mary judgment, alleging that § 18 of the lease agreement
remained in effect throughout the parties’ relationship,
that the lease had renewed on November 1, 2009, for
another five year term and, accordingly, that the defen-
dant breached the lease agreement by vacating the
premises prior to October 31, 2014. The defendant filed
an objection to the motion as well as a cross motion
for summary judgment. Through these pleadings, the
defendant argued that through the August 31, 1994 letter
and the October 10, 1995 letter, the parties effectively
modified the length of the renewal term of the lease
and that, by such conduct, they did not renew the origi-
nal lease for an additional five year term in accordance
with § 18. In short, the defendant claimed that the par-
ties, by their conduct, varied the terms of the original
lease and that their extension agreements in 1994 and
1995 did not implicate the renewal term of the original
lease. The defendant further alleged that, as a conse-
quence, it became a month-to-month tenant and was
occupying the premises in such capacity when it
vacated the premises.
  In a memorandum of decision filed May 7, 2013, the
court concluded, contrary to the plaintiff’s contentions,
that the defendant was a month-to-month tenant at the
time it vacated the premises. The court thus granted
the defendant’s cross motion for summary judgment
and, consequently, denied the plaintiff’s motion for sum-
mary judgment. This appeal followed.
   The plaintiff contends that the court improperly con-
cluded that there was no genuine issue of material fact
as to whether the defendant was a month-to-month
tenant at the time it vacated the premises and, thus, was
entitled to judgment as a matter of law. The standard of
review governing such claims is well settled. ‘‘Practice
Book § 17-49 provides that summary judgment shall be
rendered forthwith if the pleadings, affidavits and any
other proof submitted show that there is no genuine
issue as to any material fact and that the moving party
is entitled to judgment as a matter of law. In deciding
a motion for summary judgment, the trial court must
view the evidence in the light most favorable to the
nonmoving party. . . . The party moving for summary
judgment has the burden of showing the absence of
any genuine issue of material fact and that the party
is, therefore, entitled to judgment as a matter of law.
. . . On appeal, we must determine whether the legal
conclusions reached by the trial court are legally and
logically correct and whether they find support in the
facts set out in the memorandum of decision of the
trial court.’’ (Internal quotation marks omitted.) Weiss
v. Weiss, 297 Conn. 446, 458, 998 A.2d 766 (2010). ‘‘Our
review of the trial court’s decision to grant [a] motion
for summary judgment is plenary.’’ (Internal quotation
marks omitted.) Bonington v. Westport, 297 Conn. 297,
305, 999 A.2d 700 (2010).
   The legal principles governing this breach of lease
action also are well established. ‘‘[A] lease is like any
other contract . . . . When construing a lease, we bear
in mind three fundamental principles: (1) The intention
of the parties is controlling and must be gathered from
the language of the lease in the light of the circum-
stances surrounding the parties at the execution of the
instrument; (2) the language must be given its ordinary
meaning unless a technical or special meaning is clearly
intended; (3) the lease must be construed as a whole
and in such a manner as to give effect to every provision,
if reasonably possible. . . . Where contract language
is clear and unambiguous, the question of contractual
intent presents a question of law for the court . . . .’’
(Citation omitted; internal quotation marks omitted.)
Milford Paintball, LLC v. Wampus Milford Associates,
LLC, 117 Conn. App. 86, 89–90, 978 A.2d 118 (2009).
‘‘Although ordinarily the question of contract interpre-
tation, being a question of the parties’ intent, is a ques-
tion of fact . . . [w]here there is definitive contract
language, the determination of what the parties
intended by their contractual commitments is a ques-
tion of law. . . . When only one interpretation of a
contract is possible, the court need not look outside
the four corners of the contract. . . . A court will not
torture words to import ambiguity when the ordinary
meaning leaves no room for ambiguity, and words do
not become ambiguous simply because lawyers or lay-
men contend for different meanings.’’ (Internal quota-
tion marks omitted.) General Electric Capital Corp. v.
Transport Logistics Corp., 94 Conn. App. 541, 545, 893
A.2d 467 (2006).
   On the basis of our review of the August 31, 1994
letter and the October 10, 1995 letter, we conclude that
the relevant language of both letters is not ambiguous
and, thus, clearly expresses the intent of the parties.
Approximately sixty days before the initial five year
term ended, on August 31, 1994, the parties agreed by
letter to a ‘‘one year lease extension’’ and a modification
of rent. Furthermore, on October 10, 1995, the parties
agreed by letter to ‘‘further extend the present one
year extension of [the] lease dated November 1, 1989
pertaining to the [premises] for a period of six months;
November 1, 1995 through April 30, 1996.’’ In these
letters, the parties did not mention § 18 or the possibility
of renewing the lease for an additional five year term.
Therefore, we conclude that, pursuant to the parties’
1994 and 1995 exchanges of correspondence, the parties
effectively abrogated § 18 of the original lease and,
instead, formed a new agreement regarding the term
of their lease agreement. See Riverside Coal Co. v.
American Coal Co., 107 Conn. 40, 47, 139 A. 276 (1927);
Cameron v. Avonridge, Inc., 3 Conn. App. 230, 233, 486
A.2d 661 (1985). As a consequence, the terms of the
defendant’s obligations under the parties’ new arrange-
ment extended from November 1, 1994 through October
1, 1995, and from November 1, 1995 through April 30,
1996.
  It is undisputed that, thereafter, from April 30, 1996,
until April 30, 2011, the defendant remained on the
premises and tendered payment to the plaintiff each
month as rent, and the plaintiff accepted each tender
as such. The court heard no evidence that, throughout
this extended period, the parties were acting pursuant
to their time limited agreements of 1994 and 1995.
Rather, this conduct evidences a month-to-month ten-
ancy. See, e.g., W. G. Maltby, Inc. v. Associated Realty
Co., 114 Conn. 283, 288, 158 A. 548 (1932); Williams v.
Apothecaries Hall Co., 80 Conn. 503, 505–506, 69 A. 12
(1908); Bridgeport v. Barbour-Daniel Electronics, Inc.,
16 Conn. App. 574, 579, 548 A.2d 744, cert. denied, 209
Conn. 826, 552 A.2d 432 (1988); see generally Welk v.
Bidwell, 136 Conn. 603, 607–609, 73 A.2d 295 (1950);
see also General Statutes §§ 47a-3b and 47a-3d. On the
basis of the defendant’s status as a month-to-month
tenant, it was under no obligation to continue paying
rent once it provided notice of its intent to vacate the
premises in April, 2011. See Rokalor, Inc. v. Connecticut
Eating Enterprises, Inc., 18 Conn. App. 384, 388–89,
558 A.2d 265 (1989) (‘‘[w]hen the tenancy ends, the
tenant is released from his obligations under the lease
and is, therefore, no longer obliged to pay rent’’).
Accordingly, we conclude that the trial court properly
granted summary judgment in favor of the defendant.2
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The leased premises consisted of a full service gasoline station complete
with parking spaces and service bays located at 161-164 Main Street, Winsted.
  2
    In light of the foregoing analysis, we need not reach the question of
whether the automatic renewal provision of § 18 was unenforceable as
determined by the trial court.